 


109 HR 3041 IH: Privacy Officer With Enhanced Rights Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3041 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Thompson of Mississippi (for himself, Ms. Zoe Lofgren of California, Mr. Meek of Florida, Ms. Norton, Mr. Markey, Mr. Langevin, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To amend the Homeland Security Act of 2002 to clarify the investigative authorities of the privacy officer of the Department of Homeland Security, and for other purposes. 
 
 
1.Short title This Act may be cited as the Privacy Officer With Enhanced Rights Act of 2005 or the POWER Act. 
2.Authorities of the privacy officer of the Department of Homeland Security Section 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended— 
(1)by inserting before the first sentence the following: (a) Appointment and responsibilities.—; and 
(2)by adding at the end the following: 
 
(b)Authority to investigate 
(1)In generalThe senior official appointed under this section is specifically authorized— 
(A)to have access to all records, reports, audits, reviews, documents, papers, recommendations, and other materials available to the Department that relate to programs and operations with respect to which the senior official has responsibilities under this section; 
(B)to make such investigations and reports relating to the administration of the programs and operations of the Department as are, in the senior official’s judgment, necessary or desirable; 
(C)to require by subpoena the production, by persons other than Federal agencies, of all information, documents, reports, answers, records, accounts, papers, and other data and documentary evidence necessary to performance of the functions of the senior official under this section;  
(D)to administer to or take from any person an oath, affirmation, or affidavit, whenever necessary to performance of the functions of the senior official under this section; and 
(E)to take any other action that may be taken by the Inspector General of the Department, as necessary to require employees of the Department to produce documents and answer questions relevant to performance of the functions of the senior official under this section.  
(2)Enforcement of subpoenas Any subpoena issued under paragraph (1)(C) shall, in the case of contumacy or refusal to obey, be enforceable by order of any appropriate United States district court. 
(3)Effect of oaths, etcAny oath, affirmation, or affidavit administered or taken under paragraph (1)(D) by or before an employee of the Privacy Office designated for that purpose by the senior official appointed under subsection (a) shall have the same force and effect as if administered or taken by or before an officer having a seal of office.  
(c)Term of officeThe term of appointment of a senior official under subsection (a) shall be 5 years. 
(d)Reports to CongressThe senior official appointed under subsection (a) shall submit reports directly to the Congress regarding performance of the responsibilities of the senior official under this section, without any prior comment or amendment by the Secretary, Deputy Secretary, or any other officer or employee of the Department or the Office of Management and Budget.. 
 
